DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 5-6, 8, 11-13, 15, 19-25, 28, 30, 33, 35 and 38 are pending and are currently under examination and claims 2-4, 7, 9-10, 14, 16-18, 26-27, 29, 31-32, 34, 36-37 have been preliminarily canceled. 

Allowable Subject Matter
Claims 1, 5-6, 8, 11-13, 15, 19-25, 28, 30, 33, 35 and 38 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 1, the prior art fails to disclose or adequately suggest a method for fabricating an article from an aluminum alloy comprising: providing an aluminum alloy containing 
(a) at least 0.04 weight percent scandium, 
(b) at least 0.5 weight percent manganese, 
(c) at least 0.05 weight percent zirconium, 
(d) at least 0.05 weight percent magnesium, and 
(e) at least 90 weight percent aluminum; 
casting the alloy into a sheet; subjecting the cast alloy to a thermal cycle which includes raising the temperature of the alloy along a first temperature gradient, holding the temperature of the alloy at a temperature T for a period of time t, and reducing the temperature of the alloy along a second temperature gradient; and utilizing the sheet in a brazing operation. The closest prior art are Riddle et al. (A Study of Coarsening, Recrystallization, and Morphology of Microstructure in Al-Sc-(Zr)-(Mg) Alloys) and Haller et al. (US 7,407,714). Haller et al. (‘714) discloses a composition that is within the scope of claim 1 (column 2). However, Haller et al. (‘714) fails to specify wherein the alloy would be subjected to a thermal cycle which includes raising the temperature of the alloy along a first temperature gradient, holding the temperature of the alloy at a temperature T for a period of time t and Riddle et al. discloses heating to a temperature of 450⁰C at 50⁰C/h, holding for 4 hours followed by a cold water quench (Experimental, page 3412, right column). However, Riddle et al. fails to specify the claimed composition and there is no motivation to combine Haller et al. (‘714) and Riddle et al. Therefore, claim 1 distinguishes from the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759